Carter, J.
On November 4, 1966, the judgment in this case was affirmed by this court. Moseley v. Zieg, 180 Neb. 810, 146 N. W. 2d 72. Subsequently a reargument of the case was granted. This opinion is on reargument of the case.
We have reexamined the evidence in the case. We again conclude that the evidence shows there was no de*692livery of the deed, during the lifetime of the grantor and that the facts show an attempted testamentary disposition of the property, which can only be done by compliance with the will statute.
The trial court, after seeing and hearing the witnesses testify, found that there was no delivery of the deed during the lifetime of the grantor. On a consideration of the evidence de novo on appeal, we come to the same conclusion. We conclude, therefore, that the trial court’s decree was correct and its judgment should be affirmed, as was done by our former opinion.
Affirmed.